Title: To James Madison from Gideon Fitz, 26 February 1816
From: Fitz, Gideon
To: Madison, James


                    
                        
                            Opelousas Louisiana
                            Feby. 26th. 1816
                        
                    
                    Permit me Sir, to lay before you a brief explanation of some circumstances affecting my feelings and in some degree my reputation.
                    A communication from Mr. Gallatin late Secretary of the Treasury, dated 24 May 1811 and which came to hand on the 12th. July 1811 expressive of the Presidents disapprobation of the Construction of the Act of Congress of the 3rd. March 1807, and the principals on which the Board of Commissioners had decided to act in ascertaining and adjusting the land claims of this District has given me very great concern. I beg leave Sir, to lay before you the Copy of a private letter from Mr. Gallatin which accompanied the Commission you had the goodness, unsolicited, to honour me with. The Contents of this letter, tho private, I deemed it proper to impart to Mr. Wailes on his arrival at Opelousas and entering upon the duties of his Office of Register. I also gave him the perusal of a Copy of the Communication refered to in Mr. Gallatins letter, in which (it will not have escaped your recollection) I gave it as my decided opinion that it would be good policy in the Government to quiet the apprehensions of claimants in this district, with the least possible delay, by confirming their claims very generally, as it was not believed there were many of a fraudulent nature then entered in the land Office, and that great discrimination ought to be made in favor of claims Supported by written evidence of titles emanating from the former Governments of Louisiana, as there was a probability of some having withheld title papers for the purpose of taking the advantage of the provisions of Acts of Congress by claiming a larger quantity of land under Settlement than they could have obtained under their written titles. I had the Satisfaction to find that Mr. Wailes agreed with me in opinion, that Mr. Gallatins letter must be regarded as an approval of my Suggestions as well by himself as the President of the united States. With this impression and our best judgement of the Acts of Congress making provision for the adjustment of Land claims in this district, and the information we had acquired relative to the usages of the French & Spanish governments of Lousiana, we drafted the principals by which the Board of Commissioners should be governed in deciding on the claims. These being submitted to our Colleague, Mr. Garrard, met his full approbation. Our next steps were to promulgate them through out our District, to prevent as much as possible, Speculations; and to communicate them to the Honorable Secretary of the Treasury, in order, if Objectionable, that such objections might be made known to us.
                    If in our zeal to Serve the government by quieting the apprehensions of the inhabitants of an extensive District of Country lately transfered from

a Despotic government, to one of whose liberal principals they had began to evince doubts by their murmurs at their title papers being so long withheld from them, without their being able to perceive any proper object for it, we shall be thought to have confirmed a few claims not strictly within the contemplation of the acts of Congress, and which it may not have been intended by the government should be immediately Confirmed, it will be a matter of lasting regret to me. I cannot however but console myself with the persuasion that no improper motives can be attributed to us. I still think it greatly to be regretted that such facility has been afforded by law to claimants in establishing their claims entirely by oral evidence and it has been remarked by former inhabitants of the Country holding, under the lower grades of written titles, tho in all respects fair & regular in their nature, that new comers settling on the best pieces of vacant land without any written evidence to establish the fairness of their claims have obtained their Confirmation, while those of the ancient inhabitants have been rejected. Be assured Sir, that in the performance of my official duties nothing is So gratefull to my feelings as an expression of approbation from those whose good opinion I know I could not obtain, but in return for a correct and diligent discharge of my trust. I have the Honour to be Sir, With great respect your Obt. Servt.
                    
                        
                            Gideon Fitz
                            
                        
                    
                